Case 2:19-cv-00861-RRM-RER Document 30 Filed 10/15/20 Page 1 of 2 PageID #: 333




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------x
 FREEDOM MORTGAGE CORPORATION,

                            Plaintiff,
                                                                             ORDER
           - against -                                                19-CV-861 (RRM) (RER)

 TIMOTHY GREGG AND NASSAU COUNTY
 CLERK,

                             Defendant.
 -----------------------------------------------------------------x
 ROSLYNN R. MAUSKOPF, Chief United States District Judge.

         Plaintiff Freedom Mortgage Corporation (“Freedom Mortgage”) brought this mortgage

 foreclosure action on February 13, 2019. (Compl. (Doc. No. 1).) On January 6, 2020, Freedom

 Mortgage filed a pre-motion conference request seeking, among other things, permission to file

 a motion for summary judgment against defendant Gregg. (Pre-Motion Conference Request

 (Doc. No. 22).) The request for a conference was denied but the Court set a briefing schedule,

 which required the fully briefed motion for summary judgment to be filed by April 13, 2020.

 (Order of 1/27/2020.)

         Freedom Mortgage never requested an extension of any of the deadlines established by

 the Court’s order and failed to file its summary judgment motion by April 13, 2020. On August

 10, 2020, the Court ordered Freedom Mortgage to file the motion by August 17, 2020. (Order of

 8/10/2020.) Freedom Mortgage again failed to file its motion. On August 24, 2020, the Court

 ordered Freedom Mortgage to show cause by September 23, 2020, why this case should not be

 dismissed for failure to prosecute. (Order to Show Cause.) The Court warned Freedom

 Mortgage: “Failure to timely respond to this Order to Show Cause may result in dismissal.” (Id.)

         To date, Freedom Mortgage has not responded to the Order to Show Cause.
Case 2:19-cv-00861-RRM-RER Document 30 Filed 10/15/20 Page 2 of 2 PageID #: 334




 Accordingly, this action is dismissed for failure to prosecute, consistent with the Court’s Order

 of August 24, 2020. The Clerk of Court is respectfully directed to enter the accompanying

 judgment and close this case.

                                                      SO ORDERED.


 Dated: Brooklyn, New York                            Roslynn R. Mauskopf
        October 15, 2020
                                                      _______________________________
                                                      ROSLYNN R. MAUSKOPF
                                                      Chief United States District Judge




                                                  2
